UNITED STATES OF AMERICA SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF1934 FOR THE QUARTERLY PERIOD ENDED: February 28, 2011 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto . Commission File Number: 0-27587 ARKADOS GROUP, INC. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 22-3586087 (I.R.S. Employer Identification No.) 87 Fairfield Rd. Fairfield, NJ 07004 (Address of principal executive offices) (732) 465-9300 Ext. 0 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes ý No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No ý The number of the registrant’s shares of common stock outstanding was 44,951,261 as ofApril 14, 2011. INTRODUCTORY NOTES This Report on Form10-Q for Arkados Group,Inc. (“Arkados” or the “Company”) may contain forward-looking statements. You can identify these statements by forward-looking words such as “may,” “will,” “expect,” “intend,” “anticipate,” “believe,” “estimate” and “continue” or similar words. Forward-looking statements include information concerning possible or assumed future business success or financial results. You should read statements that contain these words carefully because they discuss future expectations and plans, which contain projections of future results of operations or financial condition or state other forward-looking information. We believe that it is important to communicate future expectations to investors. However, there may be events in the future that we are not able to accurately predict or control. Accordingly, we do not undertake any obligation to update any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. The forward-looking statements included herein are based on current expectations that involve a number of risks and uncertainties set forth under “Risk Factors” in our Annual Report on Form10-K for the year ended May 31, 2010 and other periodic reports filed with the SEC. Accordingly, to the extent that this Report contains forward-looking statements regarding the financial condition, operating results, business prospects or any other aspect of the Company, please be advised that Arkados’ actual financial condition, operating results and business performance may differ materially from that projected or estimated in such forward-looking statements. Arkados Group, Inc. Quarterly Report on Form 10-Q Quarter Ended February 28, 2011 Table of Contents PART I—FINANCIAL INFORMATION Item1. Financial Statements 4 Consolidated Balance Sheets as of February 28, 2011 (UNAUDITED) and May 31, 2010 4 Consolidated Statements of Operations Cumulative During the Development Stage (March 24, 2004 to February 28, 2011) and for the Three and Nine Months Ended February 28, 2011 and 2010 (UNAUDITED) 5 Consolidated Statements of Cash Flows – Cumulative During the Development Stage (March 24, 2004 to February 28, 2011)and for the Nine Months Ended February 28, 2011 and 2010 (UNAUDITED) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item3. Quantitative and Qualitative Disclosures About Market Risk 25 Item4. Controls and Procedures 25 PART II—OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item6. Exhibits 27 Signatures 28 2 PART I. FINANCIAL INFORMATION Item 1.Financial Statements. ARKADOS GROUP, INC. & SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) February 28,2011 (Unaudited) May 31,2010 Assets Current assets Cash $ $ Accounts Receivable — Total current assets Equipment, net Deferred financing expenses, net — Intangible assets, net — Other assets — $ $ Liabilities and Stockholders’ Deficiency Current liabilities: Accrued expenses andother liabilities $ $ Related Party Borrowings Note Payable Current portion convertible debentures and penalties Payroll taxes and related penalties and interest payable Total current liabilities Stockholders’ deficiency Convertible preferred stock - $.0001 par value; 5,000,000 shares authorized, zero shares outstanding Common stock, $.0001 par value; 100,000,000 shares authorized 44,951,261 and 34,926,261, respectively, issued and outstanding Additional paid-in capital Treasury stock ) ) Accumulated Deficit during Development Stage ) ) Total stockholder’s deficiency ) ) $ $ The accompanying notes to consolidated interim financial statements are an integral part of these consolidated financial statements. 4 ARKADOS GROUP, INC. & SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended February 28, 2010 For the Three Months Ended February 28, 2011 For the Nine Months Ended February 28, 2010 For the Nine Months Ended February 28, 2011 Cumulative during the Development Stage (March 24, 2004 to February 28, 2011) Net Sales $ Cost of Goods Sold Gross Profit — ) ) Research and Development Expenses General and Administrative Expenses Net Loss From Operations ) Other Income (Expense) Sale of License and IP Agreements — — Settlement of Secured Debt — — Interest Expense ) Net ( Loss) Income Before Income Taxes ) ) ) Provision for Income Taxes (Benefit) — — ) (NetLoss)Income $ ) $ $ ) $ $ ) (Net Loss) Income per share - Basic $ ) $ $ ) $ Weighted Average of Common Shares Outstanding - Basic (Net Loss) Income per share – Fully Diluted $ ) $ $ ) $ Weighted Average of Common Shares Outstanding - Fully Diluted The accompanying notes to consolidated interim financial statements are an integral part of these consolidated financial statements. 5 ARKADOS GROUP, INC. & SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended February 28, For the Nine Months Ended February 28, CumulativeDuring theDevelopment Stage (March24, 2004 to February 28, 2011) Cash Flows From Operating Activities: Net Loss $ ) $ $ ) Adjustments to reconcile net loss to net cash provided by (used) in operating activities Depreciation and Amortization Common stock and warrants issued for services Warrants and beneficial conversion rights with debt — — Gain on Settlement of Debt — ) ) Debt and Interest penalty ) — Accounts Receivable Inventory — Deferred Expenses Prepaid and Other assets ) Payroll Taxes and related penalties and interest payable — — ) Related Party Payable — ) ) Accounts Payable and accrued expenses Net Cash Provided by (Used) in Operating Activities ) ) Cash Flows from Investing Activities: Purchases of capital expenditures and Patents — — ) Net Cash Used in Investing Activities — — ) Cash Provided by Financing Activities: Loan payable - related party — — Note Payable ) Contribution of capital — — Exercise of stock options — Private Placement — — Proceeds from Convertible Debt — — Repayment of debt — ) ) Proceeds from Notes and LoansPayable Issuance of Debentures — — Repayment of related party debt — — ) Net Cash Provided by (Used) in Financing Activities ) Net (Decrease) Increase in Cash ) ) ) Cash, beginning of the period Cash, end of the period $ $ $ Supplemental cash flow information Cash paid for interest $
